Title: From Thomas Jefferson to George Washington, 13 January 1793
From: Jefferson, Thomas
To: Washington, George



Sunday Jan. 13. 93.

Th: Jefferson has the honor to send to the President a sketch which he has submitted to a gentleman or two in the legislature on the subject of Indian purchases.
He sends him also two letters received last night from Mr. Gouverneur Morris.  The correspondence referred to in one of them, is in French, and being improper to go into the hands of a clerk, Th:J. is translating it himself for the use of the President. It is lengthy, and will require a good part of to-day to do it.
